Case: 16-50228      Document: 00513830561         Page: 1    Date Filed: 01/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-50228                                FILED
                                  Summary Calendar                        January 11, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN JESUS HERNANDEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-529-3


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Jesus Hernandez, federal prisoner # 44338-177, challenges the
denial of his 18 U.S.C. § 3582(c)(2) motion, in which he sought a reduction of
his below-guidelines sentence for a drug offense based on Amendment 782 to
the United States Sentencing Guidelines. He contends that the district court
failed to explain its decision, give enough weight to his post-sentencing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50228    Document: 00513830561    Page: 2   Date Filed: 01/11/2017


                                No. 16-50228

conduct, provide him with the revised presentence report, and consider
sentencing disparities.
      We review the denial of a § 3582(c)(2) motion for an abuse of discretion.
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). The district court’s
order and statements at the hearing reflects its consideration of the
§ 3582(c)(2) motion, which was filed jointly with the Government, the policy
statement under U.S.S.G. § 1B1.10, and the 18 U.S.C. § 3553(a) factors.
Because the record shows that the district court gave due consideration to the
§ 3582(c)(2) motion and the § 3553(a) factors, Hernandez has not shown an
abuse of discretion. See United States v. Whitebird, 55 F.3d 1007, 1009 (5th
Cir. 1995).
      AFFIRMED.




                                      2